In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-247 CV

____________________


CYNTHIA ILEEN WOOD, INDIVIDUALLY AND 

AS NEXT FRIEND OF DEVIN WOOD, Appellant


V.


BENJAMIN G. MORRISON, Appellee




On Appeal from the 258th District Court
San Jacinto County, Texas

Trial Cause No. 10663




MEMORANDUM OPINION (1)
	Cynthia Ileen Wood, acting individually and as next friend of Devin Wood, sued
Benjamin G. Morrison for personal injuries sustained in an automobile accident.  The trial
court's judgment, entered in accordance with the jury verdict, awarded Wood $4,506.78
individually and awarded Wood nothing in her capacity as next friend of Devin Wood.   	Wood's appeal was submitted on the clerk's record alone because the appellant was
not entitled to a free reporter's record and failed to make payment arrangements for the
reporter's record.  See Tex. R. App. P. 20.1(a)(1); 37.3(a)(1),(c).  The appeal was
submitted without briefs because the appellant failed to file her brief by the November 10,
2004, due date.  See Tex. R. App. P. 38.8(a)(2). The appellant did not request additional
time to file the brief.  See Tex. R. App. P. 38.6(d).  On January 21, 2005, we notified the
parties that the appeal would be advanced without oral argument. See Tex. R. App. P.
39.9.  The appellee then filed a brief.  We regard that brief as correctly presenting the
case.  See Tex. R. App. P. 38.8(a)(3).  The judgment of the trial court is affirmed.
	AFFIRMED.
								PER CURIAM

Submitted on February 11, 2005
Opinion Delivered February 17, 2005
Before McKeithen, C.J., Gaultney and Kreger, JJ.
1. Tex. R. App. P. 47.4.